
	

115 HR 2121 RH: Pension, Endowment, and Mutual Fund Access to Banking Act
U.S. House of Representatives
2017-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 504
		115th CONGRESS2d Session
		H. R. 2121
		[Report No. 115–656]
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2017
			Mr. Rothfus (for himself, Mr. Foster, and Mr. Hultgren) introduced the following bill; which was referred to the Committee on Financial Services
		
		April 26, 2018Additional sponsors: Mr. Loudermilk, Mr. Capuano, Mr. Meeks, Mr. Barr, Ms. Sinema, Ms. Velázquez, Mr. Gottheimer, Mr. Lynch, Mr. Zeldin, Mr. Luetkemeyer, Mr. Ross, Ms. Moore, Mr. Himes, Mr. Hill, Mr. Huizenga, Mr. Royce of California, Mr. Tipton, Mr. Budd, Mr. Pittenger, Mr. Emmer, Mr. Stivers, Mr. McGovern, Mr. Donovan, Ms. Clark of Massachusetts, Mr. MacArthur, Mrs. Carolyn B. Maloney of New York, Mr. Mooney of West Virginia, Mr. Poliquin, Mr. Banks of Indiana, Ms. Tenney, Mr. Posey, Mr. Byrne, Mr. Messer, Mr. Moulton, Mr. Loebsack, and Mrs. Wagner
			April 26, 2018
			Reported with amendments, committed to the Committee of the Whole House on the State of the Union,
			 and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on April 25, 2017
		
		
		
		A BILL
		To require the appropriate Federal banking agencies to revise regulations to specify that certain
			 funds shall not be taken into account when calculating any supplementary
			 leverage ratio for custodial banks, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Pension, Endowment, and Mutual Fund Access to Banking Act. 2.Treatment of funds deposited with a central bank in calculating the applicable supplementary leverage ratio (a)In generalThe funds of a custody bank that are deposited with a central bank shall not be taken into account when calculating the applicable supplementary leverage ratio for the custody bank.
			(b)Limitations
 (1)AmountsThe amount of funds described under subsection (a) shall be limited to— (A)the total value of deposits of the custody bank linked to fiduciary or custodial and safekeeping accounts; or
 (B)an amount that is greater than a percentage specified by the appropriate Federal banking agency of the total leverage exposure of the custody bank, based on considerations such as the potential impact on the safety and soundness of the custody bank and the ability of the custody bank to continue to accept cash deposits from customers that are linked to fiduciary or custodial and safekeeping accounts.
 (2)High-quality central bank requirementsSubsection (a) only applies to central banks that are high-quality central banks, including— (A)the Federal Reserve System;
 (B)the European Central Bank; and (C)central banks of member countries of the Organisation for Economic Co-operation and Development, if—
 (i)the central bank of such member country has been assigned a zero percent risk weight under the final rules titled Regulatory Capital Rules: Regulatory Capital, Implementation of Basel III, Capital Adequacy, Transition Provisions, Prompt Corrective Action, Standardized Approach for Risk-weighted Assets, Market Discipline and Disclosure Requirements, Advanced Approaches Risk-Based Capital Rule, and Market Risk Capital Rule (78 Fed. Reg. 62018; published Oct. 11, 2013, and 79 Fed. Reg. 20754; published April 14, 2014); and
 (ii)the sovereign debt of such member country is not in default or has not been in default during the previous five years.
 (c)RegulationsNot later than 60 days after the date of the enactment of this Act, the appropriate Federal banking agencies shall revise applicable regulations to carry out this Act.
 (d)DefinitionsFor purposes of this section: (1)Appropriate Federal banking agencyThe term appropriate Federal banking agency has the meaning given that term under section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813).
 (2)Custody bankThe term custody bank means a depository institution holding company predominantly engaged in custody, safekeeping, and asset servicing activities, including any insured depository institution subsidiary of such a holding company.
 (3)Depository institution holding companyThe term depository institution holding company has the meaning given that term under section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813).
 (4)Insured depository institutionThe term insured depository institution has the meaning given that term under section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813).
 (5)Supplementary leverage ratioThe term supplementary leverage ratio means the supplementary leverage ratio, including applicable buffers, surcharges, and well-capitalized requirements relating to such supplementary leverage ratio, as defined by regulation of the appropriate Federal banking agency in title 12, Code of Federal Regulations, as in effect on October 1, 2017.
				Amend the title so as to read: A bill to ensure that certain funds shall not be taken into account when calculating any
			 supplementary leverage ratio for custody banks, and for other purposes..
	
		April 26, 2018
		Reported with amendments, committed to the Committee of the Whole House on the State of the Union,
			 and ordered to be printed
